

116 S3702 IS: To appropriate additional amounts to provide loans under the paycheck protection program to community development financial institutions and minority depository institutions, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3702IN THE SENATE OF THE UNITED STATESMay 12, 2020Ms. Duckworth (for Mr. Markey (for himself and Ms. Duckworth)) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo appropriate additional amounts to provide loans under the paycheck protection program to community development financial institutions and minority depository institutions, and for other purposes.1.Appropriations for CDFIs and minority depository institutions under the paycheck protection program(a)DefinitionsIn this section—(1)the term community development financial institution has the meaning given the term in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702); and(2)the term minority depository institution has the meaning given the term in section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note).(b)Additional appropriations(1)In generalThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, to remain available until expended, for an additional amount $10,000,000,000 under the heading Small Business Administration—Business Loans Program Account, CARES Act for the cost of guaranteed loans as authorized under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) made on or after the date of enactment of this Act by community development financial institutions or minority depository institutions under that section.(2)Set asideOf amounts appropriated under paragraph (1)—(A)$5,000,000,000 shall be for loans of less than $150,000 made by community development financial institutions or minority depository institutions under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)); and(B)$2,500,000,000 shall be for loans of less than $75,000 made by community development financial institutions or minority depository institutions under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)).(3)Commitment levelSection 1102(b)(1) of the CARES Act (Public Law 116–136) is amended by striking $659,000,000,000 and inserting $669,000,000,000.(c)Technical assistance(1)Grant programThe Secretary of the Treasury shall establish a grant program to provide management and technical assistance to community development financial institutions and minority depository institutions making loans under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) for which the average loan amount is less than $50,000.(2)Direct appropriationsThere is appropriated to the Secretary of the Treasury, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, to remain available until expended, $100,000,000 to provide grants under paragraph (1).(d)Certified CDFIs as lenders under the paycheck protection programSection 7(a)(36)(F) of the Small Business Act (15 U.S.C. 636(a)(36)(F)) is amended by adding at the end the following:(vi)Certified CDFIs as lenders(I)DefinitionIn this clause, the term certified community development financial institution means an entity that is certified as a community development financial institution by the Community Development Financial Institutions Fund established under section 104(a) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4703(a)).(II)Lenders under programA certified community development financial institution shall have the authority to make and approve covered loans..2.Amendments to paycheck protection program and loan forgiveness(a)Covered loan periodSection 7(a)(36)(A)(iii) of the Small Business Act (15 U.S.C. 636(a)(36)(A)(iii)) is amended by striking June 30, 2020 and inserting December 31, 2020.(b)Covered period for loan forgiveness and rehiresSection 1106 of the CARES Act (Public Law 116–136) is amended—(1)in subsection (a)(3), by striking 8-week and inserting 24-week; and(2)in subsection (d)(5)(B), by striking June 30, 2020 each place that term appears and inserting December 31, 2020.3.Reporting on paycheck protection program loans(a)DefinitionsIn this section—(1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively; and(2)the terms covered loan and eligible recipient have the meanings given those terms in section 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A)).(b)Data collectionWith respect to each covered loan approved under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), the Administrator shall collect data on the eligible recipient of the covered loan, which shall include the gender, race, ethnicity, sex, age, Tribal affiliation, socioeconomic status, and disability status of each eligible recipient.(c)Publication(1)In generalThe Administrator shall make publicly available on the website of the Administration, in a disaggregated format, the data collected under subsection (b), which shall be updated not later than 7 days after the date on which a covered loan is approved.(2)Privacy considerationsIn publishing the data under paragraph (1), the Administrator shall take all necessary steps to protect the privacy of individuals whose personally identifiable information is included in that data.4.Appropriations for CDFI Fund(a)DefinitionsIn this section—(1)the term Administrator means the Administrator of the Fund;(2)the term community development financial institution has the meaning given the term in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702); and(3)the term Fund means the Community Development Financial Institutions Fund established under section 104(a)(1) of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4703(a)(1)).(b)AppropriationSubject to subsections (c) and (d), there is appropriated to the Fund, out of amounts in the Treasury not otherwise appropriated, $1,000,000,000 for fiscal year 2020, to remain available until expended.(c)RequirementsIn providing assistance from the Fund using amounts appropriated under subsection (b), the Administrator shall—(1)give priority to minority-led community development financial institutions or community development financial institutions with demonstrable records of serving communities of color to promote economic recovery, including operational support, due to the impact of the novel Coronavirus (COVID–19);(2)determine the criteria for the selection of organizations to receive awards from the Fund; and(3)make funds available not later than 60 days after the date of enactment of this Act.(d)TransferAmounts appropriated under subsection (b) may be transferred to and merged with amounts provided for administrative expenses of the Fund under the heading Community development financial institutions fund program account, including administration of Fund programs and the New Markets Tax Credit Program.5.Emergency designation(a)In generalThe amounts provided under this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(b)Designation in senateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.